Citation Nr: 0918444	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  06-07 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for lumbosacral strain.

2.  Entitlement to service connection for sarcoidosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION


The Veteran had active service from September 1977 to 
December 1998.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In October 2008, the Board remanded this issue 
for additional evidentiary development.  This case has since 
been returned to the Board for further appellate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to the Board's last remand, examinations were 
ordered to determine the etiology of the Veteran's claimed 
back and lung disabilities.  The remand instructions stated 
that, for each disability and examination conducted, the 
examiner was to provide an opinion as to whether the 
condition was related to the Veteran's service, along with a 
detailed rationale for the opinion.  

The respiratory examination was conducted in December 2008.  
The examiner diagnosed the Veteran's lung disability as 
pulmonary sarcoid stage-II and mild bronchiectasis, but he 
did not provide an opinion as to the etiology of the 
conditions as requested.  

The back examination was also conducted in December 2008.  
The examiner diagnosed low back strain with narrowing and 
disc protrusion at L5-S1.  He opined that "this Veteran did 
have some problems wit L-S in the military.  So, it is less 
likely than not that current L-S disc [disease] is related to 
military."  Although an opinion was provided as requested, 
the stated rationale does not appear to support the opinion.  
Therefore, the matter should be returned to the examiner for 
clarification.  

When any action required by a remand is not undertaken, or is 
taken in a deficient manner, appropriate corrective action 
should be undertaken.  See Stegall v. West, 11 Vet. App. 268 
(1998).  Therefore, another remand is required to clarify the 
etiology of the Veteran's condition.

Accordingly, the case is REMANDED for the following action:

1.	Return the claims file to the examiner 
who conducted the Veteran's December 
2008 respiratory examination.  After 
reviewing the record, the examiner 
should provide an opinion as to whether 
it is at least as likely as not (i.e., 
50 percent probability) that the lung 
disorders he diagnosed are related to 
the Veteran's service.  A complete 
rationale should be provided for any 
opinion expressed.

2.	Return the claims file to the examiner 
who conducted the Veteran's December 
2008 back examination.  After reviewing 
the record, the examiner should verify 
whether his earlier opinion as to the 
etiology of the back disability was 
correctly stated in the report.  If he 
maintains that the back disability is 
not related to the Veteran's service, 
he should provide a clear explanation 
as to how this conclusion was reached.  

3.	Review the record to determine that the 
requested opinions have been provided 
and complete any further development, 
if necessary.  Thereafter, readjudicate 
the issues on appeal.  If any claim 
remains denied, the RO should issue a 
supplemental statement of the case and 
afford the Veteran and his 
representative an opportunity to 
respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




